DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 and 11-18 are presented for examination. Claims 10, and 19-20 are cancelled.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered and are persuasive.   Amended claims 1-9 and 11-18 are allowed, claims 10 and 19-20 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua L. Jones on 04-05-2021.
The application has been amended as follows: Amend claims 11, 16 and 19 and 20 as follows
Amend claim 11 as follows: Claim 11, Line 1,   change “claim 10” to “claim 1”.  To change claim dependency from cancelled claim 10 to be from claim 1. 
Amend claim 16 as follows: Claim 16, Line 5 delete “as recited in claim 1”.  
Cancel Claims 19 and 20.
Allowable Subject Matter
Claim 1-9 and claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1, recites “inter alia” “A rotor wedge for a wound rotor, comprising: a wedge body having a plurality of layers interfused with one another to provide structural support and limit resistive heating of the wedge caused by current flow within the wedge body by windings spaced apart by the rotor wedge, the rotor wedge further comprising an insulating layer deposited over first and second winding faces and an apex of the wedge body, wherein the insulating layer extends contiguously between opposite longitudinal ends of the wedge body, wherein the apex is between the two winding faces on a radially inner side of the wedge body (see Fig.5e and 7e).
   
    PNG
    media_image1.png
    538
    798
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    415
    551
    media_image2.png
    Greyscale

Regarding claims 1 combination, the prior art closest is Down teaches a wedge for the rotor, but it fails to teach it being made of interfused layers, inhibiting the eddy current, it does not have insulating layer, Sakata teaches wedge for stator and not rotor, and does not inhibit current or made of infused layers to do such action and does not have insulating layer as described in the claim allowed, Huang, Krause, Kubo, Tornquist, Zywot are also close art that teaches wedges for rotors, but they all fail to teach the layers infused forming inhibiting bath for current from windings, and also they fail to teach the insulation and the apex of the insulation as described, where  “the wedge body having a plurality of layers interfused with one another to provide structural support and limit resistive heating of the wedge caused by current flow within the wedge body by windings spaced apart by the rotor wedge, the rotor wedge further comprising an insulating layer deposited over first and second winding faces and an apex of the wedge body, wherein the insulating layer extends contiguously between opposite longitudinal ends of the wedge body, wherein the apex is between the two winding faces on a radially inner side of the wedge body    “ combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in the claim. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image3.png
    354
    431
    media_image3.png
    Greyscale
 


    PNG
    media_image4.png
    539
    810
    media_image4.png
    Greyscale

Claim 2-9 and 11-15 are allowed based on dependency from allowable claim 1.
Reasons of allowance for claim 16 are the same as claim 1. 
Re-claim 16, recites “inter alia” “A wound rotor for a synchronous machine generator, comprising: a rotor body supported for rotation along a rotation axis and having a winding slot; first and second windings seated in the winding slot, the second winding offset circumferentially from the first winding; and; a rotor wedge seated in winding slot between the first winding and the second winding, the first winding abutting a first winding face of the wedge body, the second 91147625v.1Application No. 15/721,0116Docket No.: 1510801.782US1 Amendment dated January 12, 2021 Reply to Office Action of November 13, 2020 winding abutting a second winding face of the wedge body arranged of a circumferentially opposite the first winding face, and the wedge body electrically isolating the first winding from the second winding, and the rotor wedge further comprising an insulating layer deposited over first and second winding faces and an apex of the wedge body, wherein the insulating layer extends contiguously between opposite longitudinal ends of the wedge body, wherein the apex is between the two winding faces on a radially inner side of the wedge body (see Fig.5e and 7e).

    PNG
    media_image1.png
    538
    798
    media_image1.png
    Greyscale
 
Regarding claims 16 combination, the prior art closest is Down teaches a wedge for the rotor, but it fails to teach it being made of interfused layers, inhibiting the eddy current, it does not have insulating layer, Sakata teaches wedge for stator and not rotor, and does not inhibit current or made of infused layers to do such action and does not have insulating layer as described in the claim allowed, Huang, Krause, Kubo, Tornquist, Zywot are also close art that teaches wedges for rotors, but they all fail to teach the layers infused forming inhibiting bath for current from windings, and also they fail to teach the insulation and the apex of the insulation as described, where  “the wedge body having a plurality of layers interfused with one another to provide structural support and limit resistive heating of the wedge caused by current flow within the wedge body by windings spaced apart by the rotor wedge, the rotor wedge further comprising an insulating layer deposited over first and second winding faces and an apex of the wedge body, wherein the insulating layer extends contiguously between opposite longitudinal ends of the wedge body, wherein the apex is between the two winding faces on a radially inner side of the wedge body    “ combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in the claim. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
 Claim 17-18 are allowed based on dependency from allowable claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834